FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                            June 19, 2015
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
NICK ADAM TRUJILLO,

      Petitioner – Appellant,

v.                                                          No. 14-2213
                                               (D.C. No. 1:13-CV-00618-JCH-GBW)
GERMAN FRANCO; THE ATTORNEY                                  (D. N.M.)
GENERAL OF THE STATE OF NEW
MEXICO,

      Respondents – Appellees.
                      _________________________________

          ORDER DENYING A CERTIFICATE OF APPEALABILITY*
                  _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                  _________________________________

      Petitioner Nick Trujillo, a state prisoner proceeding pro se, seeks a certificate

of appealability to appeal the district court’s denial of his § 2254 habeas petition. A

New Mexico jury convicted Petitioner in 2009 of committing second-degree criminal

sexual contact with a minor. Petitioner challenged his conviction and sentence

through both a direct appeal and a state habeas petition. In those proceedings, he

raised numerous grounds for relief, all but one of which were either voluntarily

dismissed by him or rejected by the state courts. His one successful claim—that the

court’s assessment of his crime as criminal sexual contact of a minor in the second

      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
degree was incorrect—resulted in a remand, adjustment of Petitioner’s conviction to

third-degree criminal sexual contact, and a reduced sentence.

      Following the state courts’ rejection of his other claims for relief, Petitioner

filed a federal habeas petition in the United States District Court for the District of

New Mexico in which he raised three properly exhausted grounds for relief: (1)

violation of his Sixth and Fourteenth Amendment rights because the trial court

refused to compel the appearance and testimony of a detective who investigated his

criminal case; (2) ineffective assistance of counsel for failing to cause the detective

and another potential witness to appear and testify; and (3) insufficient evidence to

support Petitioner’s conviction.

      A federal court may grant a habeas petition of a person in state custody if the

state court adjudication of the petitioner’s claims on the merits resulted in a decision

that was (1) “contrary to, or involved an unreasonable application of, clearly

established Federal law,” or (2) “based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.” 28 U.S.C. §

2254(d).

      A magistrate judge reviewed each of Petitioner’s claims and concluded that

Petitioner failed to show a breach of clearly established Federal law or meet the

“daunting standard” required for a federal court to grant relief under § 2254(d)(2).

See Byrd v. Workman, 645 F.3d 1159, 1172 (10th Cir. 2011). The magistrate judge

therefore recommended dismissal of the petition. The district judge agreed with the

magistrate judge’s conclusions and ordered the petition to be dismissed with

                                            2
prejudice. Petitioner then sought to obtain a certificate of appealability to appeal the

ruling of the district court.

       To obtain a certificate of appealability, Petitioner must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. ' 2253(c)(2). In order to

meet this burden, Petitioner must demonstrate “that reasonable jurists could debate

whether . . . the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.” Slack

v. McDaniel, 529 U.S. 473, 475 (2000) (internal quotation marks omitted).

       We have carefully reviewed Petitioner’s brief, the district court’s disposition,

and the record on appeal. Nothing in these materials convinces us that reasonable

jurists could debate whether the district court’s rulings were correct. Accordingly,

for substantially the reasons set forth by the magistrate judge and the district court,

we DENY Petitioner’s request for a certificate of appealability and DISMISS the

appeal.


                                             Entered for the Court


                                             Monroe G. McKay
                                             Circuit Judge




                                            3